Citation Nr: 1612821	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include presbyopia, astigmatism, mild dry eyes, bilateral incipient senile cataracts, dermatochalasis, and bilateral pinguecula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 2007 to July 2008; the Veteran also had several years of National Guard service prior to that period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for refractive error of the eye (astigmatism, presbyopia),mild dry eyes, bilateral incipient senile cataracts and dermatochalasis (claimed as blepharochalasis).  The Veteran timely appealed that decision.  The Board has recharacterized the issue on appeal in order to more accurately reflect the issue currently on appeal.

This case was last before the Board in November 2013, when the bilateral eye claim was remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2013 Remand, the Board directed that VA afford the Veteran an eye examination.  An eye examination was conducted in December 2013.  The examiner provided an opinion; however, the Board finds that opinion to be inadequate and not in substantial compliance with the Board's Remand directive.  Specifically, the Board directed that the examiner review the claims file and to identify all the bilateral eye disorders found, and then to render an opinion respecting all of those disorders.  The examiner did not offer an opinion respecting the Veteran's diagnoses of dermatochalasis, bilateral incipient senile cataracts, or tear film insufficiency (mild dry eyes).  

Additionally, the examiner appears to have attributed the Veteran's diagnosed pinguecula to events prior to his active service.  In this regard, the examiner stated that his pinguecula did not have onset during service and explained that "[t]he Veteran lives in/ and has lived in the island of Puerto Rico for many years with chronic sun/wind/ sand exposure and secondary pingueculae being very common among its inhabitants."  Given the time frames in this case, the examiner's opinion is either one of the pinguecula preexisting service or one based on a misunderstanding that the nexus element of service connection requires actual causation by service.  The evidence in this case does not rebut  the 38 U.S.C.A. § 1111 (West 2014) presumption of soundness.  Thus, the Veteran is deemed to not have any of the eye disorders that are the subject of this Remand prior to service.  

In light of the above deficiencies, the Board finds that the bilateral eye claim must be remanded in order to obtain an adequate VA examination and medical opinion which addresses whether the Veteran's bilateral eye disorders had onset during or were caused by his active service, particularly to ensure substantial compliance with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

On remand, any outstanding relevant VA treatment records must be added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of relevant VA treatment since November 2015 and associate them with the claims file.

2.  Ensure that the Veteran is scheduled for a VA eye examination to determine if his claimed bilateral eye disorders had onset during or were caused by his active service.  The examiner must review the Veteran's claims file in conjunction with the examination.  

After review of the claims file and examination of the Veteran, the examiner must render medical opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed dermatochalasis had its onset during military service or was caused by military service.

The examiner must provide a rationale to support any opinion rendered.  The examiner must specifically address whether the symptoms noted during military service (to include those for which he was treated in July 2007 regarding blepharochalasis of both eyes) are the same as he currently suffers from, and the examiner should additionally discuss the significance of the diagnosis of dermatochalasis in October 2008, within 3 months of his discharge from service.  The examiner must accept as fact that the Veteran did not have dermatochalasis at entrance into military service in January 2007, so any contribution to his dermatochalasis by events prior to service is not a basis for finding that his dermatochalasis did not have onset during service.  

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral incipient senile cataracts had onset during military service or were caused by military service.  

The examiner must provide a rationale to support any opinion rendered.  The examiner should specifically address the significance of the diagnosis of cataracts in October 2008, within 3 months of his discharge from service.  The examiner must accept as fact that the Veteran did not have cataracts at the time of his entrance into military service in January 2007, so any contribution to his cataracts by events prior to service is not a basis for finding that his cataracts did not have onset during service.  The examiner is also cautioned that by "onset during military service," the Board means that the cataracts he has now were present before his separation from service in July 2008.  

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's dry eyes and tear film insufficiency are the same diagnosed condition, or whether they are separate and distinct disorders.  

Then, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each separate and distinct disorder had onset during military service or was otherwise caused by military service.  The examiner should specifically address the diagnosis of mild dry eyes in October 2008, within 3 months of his discharge from service.

The examiner must support any opinion rendered with a rationale.  

(d) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed bilateral pinguecula had onset during military service or was caused by military service.  

The examiner must provide a rationale to support any opinion rendered.  The examiner must accept as fact that the Veteran did not have pinguecula at entrance into military service in January 2007 service, so any contribution to his pinguecula by events prior to service is not a basis for finding that his pinguecula did not have onset during service.

(e) Finally, if the examiner finds any other bilateral eye disorders on examination, not noted above-with the exception of the astigmatism and/or presbyopia-the examiner must render a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disorders had onset during military service or were caused by military service.  The examiner must support any opinion rendered with a rationale.  

4.  Then, readjudicate the claim that is the subject of this Remand.  If any benefit sought is not granted in full, furnish a supplemental statement of the case to the Veteran and his representative and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




